JOURNAL ENTRY AND OPINION.
{¶ 1} On July 22, 2003, relator Mike Jones commenced this mandamus action against the respondent, Judge Anthony O. Calabrese, Jr., to compel him to issue findings of fact and conclusions of law pertaining to a motion for post conviction relief filed in State v. Jones, Cuyahoga County Court of Common Pleas Case No. CR-411588, which was denied on January 7, 2003. On September 22, 2003, the respondent, through the Cuyahoga County Prosecutor, filed an answer and a motion for summary judgment.
 {¶ 2} Attached to the respondent's motion for summary judgment is a copy of the court's findings of fact and conclusions of law. Thus, the relator's request for a writ of mandamus is moot. State ex rel. Gantt v.Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerninghamv. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723.
 {¶ 3} Accordingly, we grant the respondent's motion for summary judgment. Respondent to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Writ denied.
TIMOTHY E. McMONAGLE, J., concurs.
SEAN C. GALLAGHER, J., concurs.